DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (2016/0094014).

Regarding claim 1, Shin et al. disclose: a first cladding (103) on a substrate (102) (Fig. 3, [0058]-[0063], [0076]); an optical waveguide (110) on the first cladding; a laser light source chip (114) on the optical waveguide, the laser light source chip (114) generating a laser beam (Fig. 3, [0065]-[0069], [0076], [0079]); a first adhesive layer (124) between the optical waveguide and the laser light source chip (Fig. 3, [0076], [0077]); and a second adhesive layer (118) covering a sidewall of the laser light source chip (Fig. 3, [0071]). 

Regarding claim 4, Shin as modified discloses: further comprising: an epitaxial pattern (106) on the substrate and spaced apart from the optical waveguide; a second cladding (108) on the first cladding (103), the second cladding between the optical waveguide and the epitaxial pattern and covering the sidewall of the optical waveguide (Shin, Fig. 3, [0061]-[0065]). 

Regarding claim 5, Shin as modified discloses: wherein upper surfaces of the epitaxial pattern (106), the optical waveguide (110), and the second cladding (108) are substantially coplanar (Shin, Fig. 3). 

Regarding claim 6, Shin as modified discloses: wherein the first adhesive layer (124) covers upper surfaces of the optical waveguide, the second cladding, and the epitaxial pattern (Shin, Fig. 3, [0061]-[0065], [0076], [0077]).

Regarding claim 8, Shin et al. disclose: wherein the second cladding (108) includes silicon oxide, silicon nitride, or air (Fig. 3, [0066]).

Regarding claim 10, Shin et al. disclose: wherein the first cladding includes silicon oxide or silicon nitride (Fig. 3, [0061], [0074]). 

Regarding claim 11, Shin et al. disclose: wherein the laser light source chip includes a first SCH pattern (132), an active pattern (134), a second SCH pattern (136), and a third cladding (116) sequentially stacked (Figs 3 and 4, [0079]).

Regarding claim 12, Shin et al. disclose: wherein: the first separate confinement heterostructure pattern, the active pattern, and the second separate confinement heterostructure pattern include indium gallium aluminum arsenide, and the first and second separate confinement heterostructure patterns are doped with n-type impurities and p-type impurities, respectively (Figs 3 and 4, [0079]-[0081]).

Regarding claim 13, Shin et al. disclose: wherein the third cladding includes indium phosphide (InP) doped with p-type impurities (Fig. 3, [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0094014) in view of Leem et al. (2009/0116523).

Regarding claim 2, Shin et al. do not disclose: wherein the second adhesive layer further covers a lower surface of the laser light source chip to contact the first adhesive layer. 
Leem et al. disclose: adhesive layer (insulating layer) (300) covering sidewalls and a lower surface of the laser active layer (Fig. 3, [0048]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by forming the second adhesive layer so that it covers the sidewalls and a lower surface of the laser light source chip in order to reduce current spreading in the active layer. The device as modified discloses: contact the first adhesive layer (second adhesive layer contact first adhesive layer through 112).

Regarding claim 3, Shin as modified do not explicitly disclose: wherein a sum of thicknesses of the first and second adhesive layers between the laser light source chip and the optical waveguide is smaller than a thickness of either of the laser light source chip and the first cladding. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising first and second adhesive layers, a laser light source chip and an optical waveguide each having a thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of each layer by routine experimentation.  

Regarding claim 14, Shin et al. disclose: a laser light source chip (114); an optical waveguide (110) under the laser light source chip, the optical waveguide guiding a laser beam generating by the laser light source chip (Fig. 3, [0065]-[0069], [0076], [0079]); a substrate (102) on which the optical waveguide is formed; an epitaxial pattern (106) on the substrate (Fig. 3, [0065]-[0069], [0076], [0079]); . 
Shin et al. do not disclose: an adhesive layer structure between the laser light source chip and the epitaxial pattern, the adhesive layer structure covering a sidewall of the laser light source chip. 
Leem et al. disclose: adhesive layer (insulating layer) (300) covering sidewalls and a lower surface of the laser active layer (Fig. 3, [0048]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by forming the adhesive layer so that it covers the sidewalls and a lower surface of the laser light source chip in order to reduce current spreading in the active layer. The device as modified discloses: an adhesive layer structure between the laser light source chip and the epitaxial pattern.

Regarding claim 15, Shin as modified discloses: further comprising: a first cladding (103) on the substrate, the first cladding covering a lower portion of the optical waveguide (Shin, Fig. 3, [0058]-[0063], [0076]); and a second cladding (108) on the first cladding, the second cladding covering a sidewall of the optical waveguide (Shin, Fig. 3, [0061]-[0065]), wherein the adhesive layer structure covers upper surfaces of the epitaxial pattern, the optical waveguide and the second cladding (adhesive structure formed on upper surface of epitaxial pattern 106, optical waveguide 110 and second cladding 108) (see the rejection of claim 14). 

Regarding claim 16, Shin as modified discloses: wherein the epitaxial pattern (106) and the optical waveguide (110) include the same material (Shin, Fig. 3, [0061]-[0063]). 

Regarding claim 17, Shin as modified discloses: wherein: the adhesive layer structure includes first (124) and second adhesive layers (adhesive layer of Shin as modified by Leem) (Fig. 3, [0076], [0077]), the first adhesive layer (124) being between the laser light source chip and the epitaxial pattern, and the second adhesive layer covering the sidewall of the laser light source chip (see the rejection of claim 14).
Shin as modified do not disclose: wherein each of the first and second adhesive layers includes an oxide. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as silicon oxide for the first and second adhesive layers based on its suitability for the device.

Regarding claim 18, Shin et al. disclose: a first cladding (103) on a substrate (102) (Fig. 3, [0058]-[0063], [0076]); an optical waveguide (110) on the first cladding; an epitaxial pattern (106) on the substrate, the epitaxial pattern including the same material as the optical waveguide and spaced apart from the optical waveguide (Fig. 3, [0063]-[0069], [0076], [0079]); a second cladding (108) on the first cladding, the second cladding being between the optical waveguide and the epitaxial pattern (Fig. 3, [0061]-[0065]); a first adhesive layer (124) covering upper surfaces of the epitaxial pattern, the optical 
Shin et al. do not disclose: a second adhesive layer including: a horizontal portion on the first adhesive layer, the horizontal portion extending in a horizontal direction substantially parallel to an upper surface of the substrate; and a vertical portion extending from the horizontal portion in a vertical direction substantially perpendicular to the upper surface of the substrate from the horizontal portion; and a laser light source chip having a lower surface and a sidewall covered by the second adhesive layer.
Leem et al. disclose: adhesive layer (insulating layer) (300) covering sidewalls and a lower surface of the laser active layer (Fig. 3, [0048]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by forming the adhesive layer so that it covers the sidewalls and a lower surface of the laser light source chip in order to reduce current spreading in the active layer. The device as modified discloses: a second adhesive layer including: a horizontal portion on the first adhesive layer, the horizontal portion extending in a horizontal direction substantially parallel to an upper surface of the substrate; and a vertical portion extending from the horizontal portion in a vertical direction substantially perpendicular to the upper surface of the substrate from the horizontal portion; and a laser light source chip having a lower surface and a sidewall covered by the second adhesive layer.

Regarding claim 19, Shin as modified disclose: wherein upper surfaces of the epitaxial pattern (106), the optical waveguide (110), and the second cladding (108) are coplanar (Shin, Fig. 3). 

Regarding claim 20, Shin as modified discloses: the first adhesive layer (124) is not the upper surface of the epitaxial pattern exposed by the laser light source chip (layer 124 not on upper surface of laser light source chip 114) (Shin, Fig. 3). 
Shin as modified do not disclose: the laser light source chip partially overlaps the epitaxial pattern in a vertical direction substantially perpendicular to an upper surface of the substrate.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a laser light source chip having a width value formed on an epitaxial pattern and the epitaxial pattern formed on the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the width of the laser light source chip by routine experimentation.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0094014)

Regarding claim 7, Shin et al. do not disclose: the first adhesive layer (124) is not on a portion of the upper surface exposed by the laser light source chip (layer 124 not on upper surface of laser light source chip 114) (Shin, Fig. 3). 
Shin as modified do not disclose: the laser light source chip partially overlaps the epitaxial pattern in a vertical direction substantially perpendicular to an upper surface of the substrate.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a laser light source chip having a width value formed on an epitaxial pattern and the epitaxial pattern formed on the substrate.  Therefore, it would have been obvious to 

Regarding claim 9, Shin as modified do not disclose: wherein each of the first and second adhesive layers includes an oxide. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as silicon oxide for the first and second adhesive layers based on its suitability for the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828